Mr. Justice Benson
delivered the opinion of the court.
1. It will be observed that the complaint discloses affirmatively that the defendant Jane McAlister did not sign the lease, and that no one signed it for her, so that no question of ratifying the act of an agent is involved, and as a logical sequence it appears that the written instrument was simply the act of Andrew McAlister leasing his own interést in the land, whatever that may have been, for a term of three years. It further appears that the written agreement to arbitrate was likewise the act of Andrew McAlister acquiesced in by Jane. It is also noted that the report of the board of arbitrators made no award whatever against Jane McAlister, whose name does not appear therein, but determined that Andrew should pay to plaintiff the sum of $151.10, and, since the action is based exclusively upon the award, it is clear that no cause of action is stated as against the defendant Jane McAlister, and the court erred in failing to sustain the demurrer.
The judgment is therefore reversed, and the cause remanded for further proceedings not inconsistent herewith. Reversed and Remanded.